The evidence warrants the jury's finding that Patten sold the lumber in question to the plaintiffs. The only question, therefore, for this court is whether the evidence warrants a finding that Patten was authorized to sell it. The evidence relevant to that issue all comes from him and from the defendant, and is in substance that the defendant asked him sometime in October, 1917, if he thought the plaintiffs still wanted the lumber and told him *Page 529 
that if they did he could haul them one or two loads and that if the measure they gave was not the same as the marks on the loads to let him know. It is clear that this evidence will not sustain a finding that Patten was authorized to make the trade the jury found he made with the plaintiffs.
Exception sustained: judgment for the defendant.
PEASLEE, J., was absent: the others concurred.